Case 7:18-cv-00425-RDP Document 62 Filed 08/28/19 Page 1 of 22            FILED
                                                                 2019 Aug-28 PM 02:39
                                                                 U.S. DISTRICT COURT
                                                                     N.D. OF ALABAMA
Case 7:18-cv-00425-RDP Document 62 Filed 08/28/19 Page 2 of 22
Case 7:18-cv-00425-RDP Document 62 Filed 08/28/19 Page 3 of 22
Case 7:18-cv-00425-RDP Document 62 Filed 08/28/19 Page 4 of 22
Case 7:18-cv-00425-RDP Document 62 Filed 08/28/19 Page 5 of 22
Case 7:18-cv-00425-RDP Document 62 Filed 08/28/19 Page 6 of 22
Case 7:18-cv-00425-RDP Document 62 Filed 08/28/19 Page 7 of 22
Case 7:18-cv-00425-RDP Document 62 Filed 08/28/19 Page 8 of 22
Case 7:18-cv-00425-RDP Document 62 Filed 08/28/19 Page 9 of 22
Case 7:18-cv-00425-RDP Document 62 Filed 08/28/19 Page 10 of 22
Case 7:18-cv-00425-RDP Document 62 Filed 08/28/19 Page 11 of 22
Case 7:18-cv-00425-RDP Document 62 Filed 08/28/19 Page 12 of 22
Case 7:18-cv-00425-RDP Document 62 Filed 08/28/19 Page 13 of 22
Case 7:18-cv-00425-RDP Document 62 Filed 08/28/19 Page 14 of 22
Case 7:18-cv-00425-RDP Document 62 Filed 08/28/19 Page 15 of 22
Case 7:18-cv-00425-RDP Document 62 Filed 08/28/19 Page 16 of 22
Case 7:18-cv-00425-RDP Document 62 Filed 08/28/19 Page 17 of 22
Case 7:18-cv-00425-RDP Document 62 Filed 08/28/19 Page 18 of 22
Case 7:18-cv-00425-RDP Document 62 Filed 08/28/19 Page 19 of 22
Case 7:18-cv-00425-RDP Document 62 Filed 08/28/19 Page 20 of 22
Case 7:18-cv-00425-RDP Document 62 Filed 08/28/19 Page 21 of 22
Case 7:18-cv-00425-RDP Document 62 Filed 08/28/19 Page 22 of 22
